Citation Nr: 0916169	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
service-connected vertigo. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to March 
1986, and from April 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO decision, which 
continued an evaluation of 30 percent for service-connected 
vertigo.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The Veteran's service-connected Meniere's syndrome is 
manifested by constant right ear tinnitus, the inability to 
work, episodes of vertigo 1 to 4 times daily, total hearing 
loss of the right ear, nausea, an unsteady gait, and episodes 
of falling several times a month.  


CONCLUSION OF LAW

The criteria for a total disability rating of 100 percent for 
service-connected Meniere's syndrome have been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic 
Codes 6204, 6205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a February 2006 rating decision, the RO continued an 
evaluation of 30 percent for the Veteran's service-connected 
vertigo under Diagnostic Codes 6205-6204 [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The Veteran is 
not seeking a higher disability rating.

According to Diagnostic Code 6204 (peripheral vestibular 
disorders), a 30 percent rating is assigned for dizziness and 
occasional staggering.  This is the highest evaluation 
possible under this diagnostic code. 

According to Diagnostic Code 6205 (Meniere's syndrome), a 30 
percent evaluation is assigned for hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent evaluation is assigned for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from 1 to 4 
times a month, with or without tinnitus.  A 100 percent 
evaluation is assigned for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus. 

The Note under Diagnostic Code 6205 indicates that Meniere's 
syndrome may be evaluated either based on the criteria 
provided for the syndrome itself pursuant to this diagnostic 
code, or separate ratings may be assigned for vertigo (rated 
as peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo may not be combined with an evaluation under 
Diagnostic Code 6205.

The Board notes that the Veteran underwent a VA contract 
examination in December 2005.  The examiner noted that the 
Veteran has had Meniere's disease since 1988.  The Veteran 
reported vertigo with severe nausea and vomiting, difficulty 
balancing, bilateral sharp ear pain, tinnitus, and the 
inability to work or drive.  The examiner noted that the 
Veteran was deaf on the right side only with no hearing gloss 
on the left side.  The examiner noted that the Veteran had an 
unsteady gait, with no findings of upper respiratory disease, 
staggering gait, and cerebella gait. 

More recently, the Veteran underwent a VA examination in June 
2008.  At this examination, the Veteran reported that he was 
diagnosed with Meniere's disease in 1988 and began having 
recurrent episodes of vertigo with nausea and occasional 
vomiting.  The recurrent episodes of vertigo have continued 
and now occur 1 to 4 times daily and last 5 to 10 minutes.  
They are associated with nausea and occasional vomiting.  The 
Veteran's gait was found to be unsteady and it was noted that 
he averages falling 2 to 3 times a month.  The Veteran had 
essentially a dead right ear and no useful hearing in the 
right ear.  The hearing in his left ear was found to be 
normal for VA purposes.  The Veteran had constant tinnitus in 
his right ear, but no ear discharge or ear pain.  The Veteran 
used to work as a forklift driver but it was noted that he 
had to stop working 2 and a half years ago due to his 
recurrent episodes of dizziness.  The examiner noted that the 
conditions secondary to ear disease are severe Meniere's 
disease of the right ear, dead right ear, constant tinnitus 
right ear, and an unsteady gait.  It was noted that the 
Veteran does not have a staggering gait, but he does have an 
unsteady gait and falls several times a month.  The examiner 
determined that the Veteran is unable to work due to daily 
episodes of vertigo.  

The Board notes that the claims folder also contains VA 
treatment records, which reflect that the Veteran has 
complained of nausea associated with Meniere's disease and 
vertigo.  See VA treatment records, May 2005, January 2006, 
and July 2006.  He has asserted that these episodes of severe 
vertigo and nausea occur 5 to 6 times per day and render him 
totally incapacitated and unable to move.  See VA treatment 
record, May 2005.  He contends that he had to leave his job 
as a forklift driver because of his incapacitation.  Id. 

As noted above, a 30 percent evaluation is the maximum 
evaluation allowed under Diagnostic Code 6204.  As such, an 
increased rating may not be assigned under this Diagnostic 
Code. 

Although the Veteran was initially service-connected for a 
disability characterized by vertigo, recent treatment records 
and VA examinations have consistently shown that his 
complaints of vertigo have been attributed to Meniere's 
syndrome.  It is clear from these reports that, although the 
diagnosis has changed, the Veteran's Meniere's syndrome is 
the same disability for which service connection was 
established in 1997.  Thus, consideration of a higher rating 
under Diagnostic Code 6205 is appropriate.  

In this regard, the Board notes that the June 2008 VA 
examination reflects that the Veteran experiences attacks of 
vertigo 1 to 4 times a day.  The Veteran reiterated this at 
the March 2009 hearing, in which he reported these attacks 4 
to 5 times per day.  He was also diagnosed with tinnitus and 
total hearing loss of the right ear at the June 2008 VA 
examination.  The Board recognizes that the Veteran has not 
been diagnosed specifically with a cerebellar gait.  However, 
he has been diagnosed with a gait so unsteady that he falls 
several times a month.  Thus, the practical consequences of 
his gait impairment appear to be essentially the same as they 
would be if his gait was found to be staggering in nature, 
rather than merely unsteady.  Significantly, the Board notes 
that the examiner also determined the Veteran's disability to 
be so severe as to prevent him from working.

Therefore, in evaluating the overall severity of this 
service-connected disability, and resolving all reasonable 
doubt in favor of the Veteran, the Board concludes that the 
manifestations of his disability more closely approximate the 
criteria for a total 100 percent rating under Diagnostic Code 
6205.  As this is the maximum evaluation possible, a higher 
rating may not be assigned.  Assignment of staged ratings is 
not for application.  Hart, supra.


ORDER

Entitlement to a total evaluation of 100 percent for service-
connected Meniere's syndrome is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


